Citation Nr: 0009526	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  95-24 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran, without good cause, failed to report for a 
scheduled VA examination associated with his claim for 
special monthly pension.  


CONCLUSION OF LAW

The veteran's claim for entitlement to special monthly 
pension is denied as a matter of law.  38 C.F.R. § 3.655 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, in claims for increase and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination, without good cause, the 
claim shall be denied, without review of the evidence of 
record.  See 38 C.F.R. § 3.655(b) (1999).

The Court has held that the burden is on VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).  

Factual Background and Analysis

The record reflects that in June 1998 the RO notified the 
veteran at his address of record (as specified by the veteran 
in a May 1998 statement) that a compensation and pension 
examination was to be scheduled in connection with his claim 
for special monthly pension.  The correspondences also 
indicated that failure to report for a scheduled examination 
without good cause could adversely affect his claim.  The 
Board notes that the veteran had recently failed to report 
for a previous March 1998 VA examination but had explained 
his absence and asked that the examination be re-scheduled.  

The record indicates that the veteran failed to report for 
the scheduled June 1998 compensation or pension examination.  

As was stated above, when the veteran fails, without good 
cause, to report for an examination scheduled in conjunction 
with an increased compensation and certain original claims, 
the claim shall be denied.  38 C.F.R. § 3.655 (1999).  

The veteran has submitted no statements explaining his 
failure to report for the June 1998 VA examination.  Nor did 
the veteran request another VA examination.  As the record 
has failed to show good cause for the veteran's failure to 
report to the June 1998 VA examination, and the record 
reflects that the notice of such examination was sent to his 
latest address of record as listed in his May 1998 statement, 
the claim shall be denied.  38 C.F.R. § 3.655 (1999); see 
Hyson, supra.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for the most recent VA examination, 
the Board is satisfied that the veteran failed to report to 
the scheduled June 1998 VA examination without good cause.  
See 38 C.F.R. § 3.655.  Therefore, the Board finds the 
veteran's claim for special monthly pension must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to special monthly pension is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

